DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eilbracht et al. (US 2016/0152739). 
Eilbracht et al. teach a composition comprising a siloxane of the formula (I) having at least one polyether radical which is linked via a urethane bond to an organic radical, preferably to an organic radical which has one or more isocyanate groups and/or polyurethane bonds, and one or more compounds which have two or more isocyanate groups, and the use of the composition for producing polyurethane foams. See abstract. 
The compositions are used to produce foams from the reaction product of isocyanates and polyols (¶21). Catalysts, water, and blowing agents may further bed added to the compositions of the invention. See ¶70. Examples of catalysts include 
Eilbracht teaches that the compositions of the invention include siloxanes of formula (I): 

    PNG
    media_image1.png
    118
    418
    media_image1.png
    Greyscale
,
 (¶22) where R is a hydrocarbon radical such as methyl (which meets instant claim 5) (see ¶30), R2 is R1 or R (¶31), R1 is an ether group such as –CH2-CH2-CH2-O-(CH2-CH2O)x-(CH2-CH(R’)O-)y-R” where x is 0-100, y is 0-100, and R’ (corresponding to claimed R4) is preferably methyl, and R’’ is a hydrogen atom or a C1-C4 alkyl group (see ¶33), which corresponds to R3 of instant claim 1. The variables “c” and “d” are each preferably 0 (¶26-27). 
When R and R2 above are methyl groups, they fall in the scope of instantly claimed R and R1. When c and d are zero, the polysiloxane of Eilbracht has the same backbone as the claimed formula (I). Eilbracht teaches “a” is 0-500, more particularly 2-150 (¶24), which overlaps the claimed range for “a” of 30-60 in instant claim 1. Eilbracht teaches “b” is 0-60, more particularly 1-30 (¶25). This overlaps the claimed range for “b” of 1-5 in instant claim 1.
Regarding the claimed R2, Eilbracht recites R2 is –FGg-R9hR3 where F is a difunctional alkyl group (alkylene) which corresponds to the propylene group (–CH2-CH2-CH2-O-) of Eilbracht. Eilbracht teaches the ether group -O-(CH2-CH2O)x- adjacent to the propylene group, which corresponds to the instantly claimed G group when G is –CH2CH2O-. Eilbracht teaches the number of repeat units of ethylene oxide is x = 0-100 (¶33), which corresponds to and overlaps the instantly claimed “g” of 14-26 in instant claim 1. Eilbracht teaches the next group is -(CH2-CH(R’)O-)y which corresponds to the claimed R9h group, -CH2CH(R4)O- , where Eilbracht teaches the number of repeat units, y, is 0-100, preferably 2-50 (¶33) which corresponds to the instantly claimed “h” of 4-10 in instant claim 1. In Eilbracht, “x” corresponds to “g” of the instant claims and “y” corresponds to “h” of the instant claims. “x” and “y” of Eilbracht overlap the ranges of the instant claims.
Regarding the claimed proviso when R=R1 (corresponding to R=R2 of Eilbracht), a/(b+1) > 10 corresponds to a/(b+1) of Eilbracht. As Eilbracht teaches “a” is 1-500, preferably 2-150 and “b” is 0-60, preferably 1-30, this corresponds to a particular range of (2 to 150) / (1-31) which has endpoints of 2/31 to 150/1 or 0.06-150. This overlaps the claimed range of greater than 10 for claim 1. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious, based on the teachings of Eilbracht, particularly the formula described above, to use polysiloxanes which meets each of claims 1-10, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the present invention “unexpected provides a solution to providing a polyurethane foam formulation that has inhibited degradation of silicone surfactants in the presence of hydrohaloolefin blowing agents and amine catalysts. Applicant cites to Table 14 as allegedly providing evidenced of the alleged unexpected results. 
This is not persuasive.
As stated in MPEP 716.02(b), I:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).


Additionally, MPEP 716.02(b), II states: 	
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). 


Applicant’s mere mention of the Table does not in any way explain the data, or how it is “in fact unexpected and unobvious and of both statistical and practical significance.” Applicants have not explained the data or how it is evidence of non-obviousness.
For this reason, Applicant’s argument is not persuasive.
As stated in MPEP 716.02(d):
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Additionally, Table 14 is not commensurate in scope with the claimed invention. Table 14 only shows 1233zd blowing agent. The claims are not limited to this blowing agent but recite “a hydrohaloolefin blowing agent.” The genus a hydrohaloolefin blowing agent contains hundreds, possibly thousands of different blowing agents. The Examples which show a single species within the genus “a hydrohaloolefin blowing agent” is not sufficient to show that the allegedly unexpected results occur over the entire claimed genus of hydrohaloolefin blowing agent. The data is not commensurate in scope with “an amine catalyst.” The data shows a single species within the genus “amine catalyst,” the genus of which contains hundreds, possibly thousands of species. The single example is not sufficient that the allegedly unexpected results occur over the entire claimed genus of amine catalyst. 
Furthermore, the instantly claimed range of “g” is 14 to 26. The table only shows “g” values of 16 and 23. This is not sufficient to show that the results occur over the entire range of 14 to 26 for “g.” The instantly claimed range of “h” is 4 to 10. The data shows “h” at values of 6 and 7. This is not sufficient to show that the results occur over the entire claimed genus of “4 to 10.” The 4 Inventive Examples are not sufficient to show that the allegedly unexpected results occur over the entire claimed genus. It is unclear how the Examples relate to the amended instant claims, as Applicants have not explained how the Examples of Table 14 fall inside the claims or how the Examples are critical. Furthermore, Table 14 refers to Examples 44, 45, 46 and 47. Table 10 discusses a variable “P.” It is unclear how this variable relates to the instantly claimed invention. 
The prior art still meets the instant claims as discussed above. The Applicants have not provided persuasive evidence of unexpected results, as Applicants have not explained the data of the instant specification, how it relates to the instant claims, how the data is commensurate in scope with the claimed invention, or how the data relates to the applied prior art. Therefore, the claims remain rejected as indicated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766